Citation Nr: 0604659	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-18 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for diabetes 
mellitus, and whether service connection is warranted for 
this disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from January 1971 to 
February 1972. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim seeking 
entitlement to service connection for type II diabetes 
mellitus.  

The Board points out that from a review of the April 2004 
statement of the case, it is apparent that the RO denied this 
claim on the merits, and did not consider a December 2001 
final decision wherein this claim was also denied.  
Nevertheless, the Board is required to consider whether the 
veteran has submitted new and material evidence warranting 
the reopening of this claim before considering it on the 
merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); Barnett v. 
Brown, 83 F.2d 1380 (Fed. Cir. 1996). As such, the issue in 
appellate status is as listed above.


FINDINGS OF FACT

1.  A RO decision in December 2001 denied service connection 
for diabetes associated with herbicide exposure.  
 
2.  Evidence submitted subsequent to the December 2001 
decision is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim.  

3. The veteran had active military service in the Republic of 
Vietnam during the Vietnam era.

4.  The veteran was not treated for diabetes mellitus in 
service, or within one year of leaving service.  

5.  The preponderance of the medical evidence shows that the 
veteran suffers from Type I diabetes mellitus, not Type II 
diabetes mellitus.  



CONCLUSIONS OF LAW

1.  The RO's December 2001 decision is final as to the claim 
of service connection for diabetes.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.303 (2005).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for diabetes mellitus 
has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).

3.  Diabetes mellitus was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred in service, including as a result of exposure to 
Agent Orange.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to service connection 
for diabetes mellitus.  

Initially, the Board notes that VA laws and regulations 
dictate that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2004); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In an April 2004 Statement of the Case, as well as in 
September 2004 and October 2005 Supplemental Statements of 
the Case, the veteran was advised of the laws and regulations 
pertaining to his claim.  Collectively, these documents 
informed him of the evidence of record and explained the 
reasons and bases for the denial of his claim of entitlement 
to service connection for diabetes mellitus.  

In addition, the RO sent the veteran a letter dated in June 
2004 that informed him of the evidence necessary to 
substantiate a claim of service connection for diabetes 
mellitus (to include as secondary to Agent Orange), what 
evidence they would obtain and what evidence he should 
submit.  This letter also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to his claim. 

The Board finds that the notice requirements set forth have 
been met, because while the notice provided in 2004 was 
obviously not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of this claim, the notice was 
provided by the AOJ prior to the most recent adjudication of 
the claim (see the Supplemental Statements of the Case, noted 
above), and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The Board thus finds that any error in the 
timing of the VCAA notice was not prejudicial to the veteran, 
and there is no reason in further delaying the adjudication 
of the claim decided herein.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); cf. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

[As an aside, as essentially noted above, the RO adjudicated 
this claim of service connection for diabetes mellitus on the 
merits while the Board is initially treating it as an 
application to reopen a previously denied claim of service 
connection for diabetes mellitus.  Given the favorable 
decision below regarding this portion of the claim, the Board 
finds that any deficiency in appropriate notice in this 
regard was non-prejudicial.]

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  In December 2004, the veteran was afforded 
a VA examination which specifically addressed the veteran's 
claimed disability.  On appellate review of these claims, the 
Board sees no areas in which further development is needed.  
Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.


Background

Service medical records do not show that the veteran was 
treated for or diagnosed with diabetes mellitus.  

The veteran's DD-214 shows that he served in Vietnam from 
July 1971 to February 1972.  

VA treatment records were submitted from December 2000 to 
December 2001.  In December 2000 and June 2001, the veteran 
was diagnosed with Type I diabetes mellitus.  In October 
2001, an examiner noted a previous diagnosis of Type II 
diabetes and two previous diagnoses of Type I diabetes.  

The veteran's claim for service connection for diabetes 
associated with herbicide exposure was denied in a December 
2001 rating decision, because the veteran did not have a 
diagnosis of Type II diabetes mellitus.  The RO considered 
the veteran's claim on both a direct and presumptive basis.  
Evidence submitted subsequent to December 2001 is summarized 
below:

VA treatment records were submitted from 2002 to 2003.  An 
Agent Orange examination from February 2003 showed a 
diagnosed of Type 1 diabetes mellitus.  A treatment record 
from June 2003 showed a diagnosis of diabetes mellitus, Type 
I.  

VA treatment records were submitted from 2002 to 2004.  They 
show that the veteran was diagnosed with Type I diabetes.  

In a statement received in November 2004, the physician 
assistant J.C. indicated that the veteran had been diagnosed 
with diabetes mellitus (Type II, adult onset).  He indicated 
that the veteran's diabetes mellitus required insulin and a 
restricted diet.  

In a December 2004 VA examination, a physician wrote that the 
veteran's history, physical exam, and presentation were all 
consistent with diabetes type 1.  The examiner wrote that a 
C-peptide was obtained which reflected the amount of insulin 
production which was basically absent.  The examiner wrote 
that the combination of the age of onset, history of disease, 
physical exam, and the absence of C-peptide in the body were 
all diagnostic of type 1 diabetes mellitus.  

The veteran submitted an internet article regarding "C-
peptides".  The article stated that there was little or no 
c-peptide in the blood of type 1 diabetics, and c-peptide 
levels in type 2 diabetics could be reduced or normal.  


Whether the veteran has submitted new and material evidence 
in order to reopen his claim

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness)

By decision dated December 2001, the RO denied the veteran's 
claim of service connection for diabetes.  Under applicable 
law and VA regulations, that decision is final, and the 
veteran's claim may not be reopened and reviewed unless new 
and material evidence is submitted by or on behalf of the 
veteran.  
38 U.S.C.A. § § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 3.156 
(2005).  

It is determined that since the December 2001 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, the veteran submitted a 
statement from a physician assistant which was received in 
November 2004 showing that the veteran had a diagnosis of 
Type II diabetes.  This evidence is not cumulative and 
redundant.  It had not been submitted before.  Thus, it is 
new.  

At the time the veteran's claim was initially denied, the RO 
denied the veteran's claim because the veteran did not have a 
diagnosis of Type II diabetes.  As the aforementioned medical 
statement shows a diagnosis of Type II diabetes, it relates 
to an unestablished fact necessary to substantiate the claim, 
and is, therefore, determined to be material to the veteran's 
claim.  Accordingly, the claim is reopened, and must be 
considered in light of all the evidence, both old and new.  


  Entitlement to service connection for diabetes mellitus

Now that the veteran's claim has been reopened, the next step 
is to adjudicate the claim of service connection for diabetes 
on the merits.  Doing so does not violate the veteran's 
procedural rights, because as noted above, the claim has been 
addressed by the RO on the merits.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including diabetes mellitus, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).

Additionally, a veteran who, during active military, naval, 
or air service, served in Vietnam during the period beginning 
on June 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service. 38 C.F.R. §§ 3.307(a)(6), 3.313 (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type II diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes) shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 
3.309(e) (2005).

In order to rebut this presumption of service incurrence, 
there must be affirmative evidence to the contrary, or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the specified diseases 
or disabilities has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities, including diabetes mellitus. 38 U.S.C.A. § 
1113(a) (West 2002).  Evidence which may be considered in 
rebuttable of service incurrence of such disease will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effective intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d) (2005).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Public Law No. 98- 
542, Section 5.98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  Brock 
v. Brown, 10 Vet. App. 155 (1997).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA should give the 
benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990) (when a claimant seeks VA benefits, and the 
evidence is in relative equipoise, the law dictates that he 
or she shall prevail).


As set forth above, the veteran's service medical records are 
silent regarding any complaint or finding of a diabetic 
disorder, including diabetes mellitus.  Likewise, the post 
service medical evidence of record is negative for any 
notation of diabetes mellitus, for many years after service 
separation.  Moreover, there is no indication, nor does the 
veteran contend, that he had symptoms of diabetes on a 
continuous basis following service separation.  Finally, the 
Board observes that the probative evidence of record contains 
no indication that the veteran's current diabetes is related 
to his active service.  Thus, the Board finds that service 
connection for diabetes is not warranted on a direct basis, 
under the provisions of 38 C.F.R. § 3.303(d), or under the 
presumptive provisions set forth in 3.309(a).

For the veteran to prevail on his claim based on presumptive 
exposure to herbicide exposure while in Vietnam, the evidence 
must show that the veteran has Type II diabetes.  38 C.F.R. 
§ 3.309(e).  Although the veteran has met the regulatory 
presumption of exposure to Agent Orange with active service 
in the Republic of Vietnam during the Vietnam era, the 
preponderance of the medical evidence shows that the veteran 
has type I diabetes, not type II diabetes.  

Although a physician assistant wrote in November 2004 that 
the veteran had type II diabetes, this evidence is outweighed 
by the other medical evidence of record which shows diagnoses 
of type I diabetes.  At the veteran's December 2004 VA 
examination, the examiner, who reviewed the claims folder, 
stated that the veteran's history, physical exam, and 
presentation were all consistent with type I diabetes.  
Furthermore, the VA treatment records show multiple diagnoses 
of type I diabetes, and only one reference to a diagnosis of 
type II diabetes.
 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

In comparing the different opinions, the greater weight is 
given to the opinion of the VA doctor.  For one thing, the VA 
doctor had the claims folder to review while the physician 
assistant did not.  Also, the VA doctor gave detailed reasons 
for his opinion while the physician assistant did not.  
Accordingly, based on these reasons, the opinion of the VA 
doctor is given considerable more weight.  

Although the veteran claims that he has Type II diabetes 
mellitus rather than Type I diabetes mellitus, he is not a 
medical professional who can make such a determination.  The 
veteran is competent to describe symptoms he has, but as a 
layperson, he is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The article that the veteran submitted did not help his claim 
in that it stated there is little or no c-peptide in the 
blood of type 1 diabetics, and that the level could be 
reduced or normal in type 2 diabetics.  This merely bolsters 
the findings of the VA physician who noted that the veteran 
did not have any c-peptide in his body and that this was 
characteristic of type 1 diabetics.  

In conclusion, the competent medical evidence shows that the 
veteran has Type I diabetes, and Type I diabetes is not one 
of the diseases specified at 38 C.F.R. § 3.309(e) for which 
presumptive service connection on the basis of Agent Orange 
exposure is warranted.  Rather, service connection is only 
warranted for type II diabetes mellitus under 38 C.F.R. § 
3.309(e), and the preponderance of the medical evidence shows 
that the veteran has type I diabetes.  As the medical 
evidence does not show that the veteran has one of the 
presumptive diseases for which service connection on the 
basis of Agent Orange exposure is warranted, service 
connection on a presumptive basis under 38 C.F.R. § 3.309(e) 
cannot be granted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been submitted, the claim of 
service connection for diabetes mellitus is reopened.

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure, is denied.  


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


